 Case: 2:20-cv-02856-JLG-CMV Doc #: 12 Filed: 08/12/20 Page: 1 of 1 PAGEID #: 76




                                United States District Court
                              for the Southern District of Ohio
                                  Eastern Division at Columbus

Edward Smith,
                     Plaintiff,                                    Case No. 2:20-cv-2856

       v.                                                          Judge James L. Graham
                                                                   Magistrate Judge Vascura
Safe Auto Insurance Company,

                     Defendant.

                                  NOTICE OF DEFICIENCY

August 12, 2020

The Court’s docket reflects the filing of a motion for leave to appear pro hac vice in this case
(ECF 3). S.D. Ohio Civ. R. 83.3(e) governs motions for leave to appear pro hac vice and states in
part:
 “The motion shall (1) be signed by a permanent member of the bar of this Court; (2) be
 accompanied by the filing fee prescribed by the Court for pro hac vice admission except as
 provided in subsection (g)(4) of this Rule; and (3) be accompanied by an original certificate of
 good standing from the highest court of a State or the District of Columbia (and not from another
 federal court) that has been issued not more than three months prior to the date of the motion. If
 the attorney seeking pro hac vice admission is eligible for permanent admission to the bar of this
 Court, the motion shall also be accompanied by a written affirmation signed by the attorney that
 he or she will seek permanent admission as promptly as is practicable.”
The motion does not comply with Local Rule 83.3 for the following reason(s):

☐ The motion is not signed by a permanent member of the bar of this Court.

☐ The motion is not accompanied by the required filing fee.

☒ The motion does not contain the required certificate of good standing.
  ☒ The certificate is not from the highest court of a State or the District of Columbia.
  ☐ The certificate was issued more than three months ago.

☐ The motion was filed by an attorney who is eligible for permanent admission and does not
  contain a written affirmation that he or she will seek permanent admission as promptly as is
  practicable.

☐ Other:

Please resubmit the motion in proper form within 14 days.
